 In the Matter of J. J.TOURER MANUFACTURING Co., EMPLOYERandINTERNATIONAL UNION OF ELECTRICAL,RADIO, AND MACHINE WORK-ERS, CIO,PETITIONERCase No. 13-RC-1028.-Decided May 31,1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Ivan J.McLeod, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Amalgamated contends that a current collective bargainingagreement between it and the Employer is a bar to this proceeding.The Petitioner asserts that the contract is not a bar because a schismin the membership of the Amalgamated at this plant creates a doubtconcerning the continued representation of the Employer's employeesby the Amalgamated. The Employer is neutral.The Amalgamated is an amalgamated local whose membershipincludes together with employees of the Employer some 5,000 em-ployees of approximately 28 employers with whom the Intervenor hascollective bargaining agreements in the Chicago, Illinois, area.In the case of the Employer, the Amalgamated has had a series ofcontracts confined to the employees of the Employer at its one andonly plant involved in this proceeding.These contracts have custom-arily been enforced by the shop stewards ,2 employees of the Employer,who have also handled grievances in the first stages.3Until November22, 1949, the Amalgamated actively functioned as the bargaining rep-resentative of the employees of the Employer, under the terms of an'At the hearing,United Electrical, Radio,and Machine Workers of America, and ItsLocal 1114,herein called the Amalgamated,moved to dismiss the petition upon the groundthat a contract is a bar to this proceeding.For reasons hereinafter stated the motion isdenied.2There are normally seven stewards in the plant.8 The autonomy of the employees of the Employer within the framework of the Amal-gamated is further indicated by the fact that all but one of the,signatories to the contracton behalf of the Amalgamated were employees of the Employer.90 NLRB No. 4.5 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement which will not expire until August 31, 1950.On November22, 1949, a meeting of the employees of the Employer was called forthe purpose of determining whether they desired to disaffiliate fromthe Amalgamated .4The disaffiliation meeting, which was held in 2 sections-one for theday shift, and the other for the night shift-was attended by 115employees.,'All the attending employees comprising employees of theEmployer voted unanimously to disaffiliate from the Amalgamatedand to affiliate with the Petitioner.6Thereafter, on November 25,1949,there was circulated among the plant employees a petition 7 which wasthen presented to the Employer. The petition notified the Employerthat the signatories had disaffiliated from the Amalgamated and de-manded that the Employer should hold all dues withheld for Novem-ber 1949 and all dues thereafter until a new bargaining agent shouldbe selected.Following the affiliation of this seceding group with thePetitioner, the latter then demanded recognition from the Employer.The Employer declined to grant recognition but has withheld thedues pending the Board's determination in this proceeding.Since the disaffiliation, all grievances formerly processed by shopstewards who were employees of the Employer, have been handled bysuch former shop stewards of the Amalgamated but in the name ofMoreover, the Amalgamated at the date of the hear-ing on February 6, 1.950, had not appointed other stewards to replacethe regular shop stewards, all of whom withdrew their membershipfrom the Amalgamated following the vote of disaffiliation. Likewisethere is no evidence that any subsequent meetings of employees of theEmployer have been called by, or on behalf of, the Amalgamated; norhas the Amalgamated otherwise made any attempt since the disaffilia-tion to enforce the contract with the Employer. It would appear fromthe uncontested evidence in the record that there is now no one in theplant representing the Amalgamated and that for all practical. pur-poses the Amalgamated is a defunct organization at this particular.plant.94This meeting was called as the result of the action taken at the CIO constitutionalconvention,more fully described inGeneralMotorsCorporation,88 NLRB 450.There are approximately 196 employees in the unit.sThere is no evidence in the record showing the number of employees who were members ofthe Amalgamatedprior to the disaffiliation.7The petition contained approximately 123 signatures.B Since 1949 no grievances have gone beyond the first step of the grievances procedure, 1. e.,beyond the stewards.SeeSchaefer Body, Inc.,85 NLRB 195;Boston Machine Works Company,89 NLRB 59. J.J.TOUREK MANUFACTURING CO.7To establish schism we normally require formalized collective actionat a union meeting affecting the existence or continued functioning ofthe union concerned.10 In view, however, of the fact that the Unionhere involved is an amalgamated local and the autonomy accorded theemployees at this plant," the scope of the action taken here, when con-sidered with the fact that the Amalgamated is not administering thecontract in the customary manner and is to all intents and purposesnot now a functioning bargaining agent for this group of employees,makes clear that to treat the contract as a bar to a present determina-tion of representatives would not promote stability in bargaining rela-tions with the Employer. It would, rather, seriously impede the prac-tice of collective bargaining which the Act vas designed to foster andprotect.We therefore believe that the conflicting claims to representa-tion of the two labor organizations involved can best be resolved by anelection.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All production and maintenance employees including apprenticesat the Employer's plant, but excluding guards, timekeepers, students,office clerical employees, engineering employees, and supervisors asdefined in the Act.DIRECTION OF ELECTION 12As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in"PacificGamble-RobinsonCompany,89 NLRB 293.11 The autonomy of the employees at this plant is, in our opinion, conclusively shownby the fact that the contract between the Amalgamated and the Employer has been ad-ministered by the plant employees themselves acting through their own shop stewards."Either participant in the proceeding herein may,upon its prompt request to, andapproval thereof by,the Regional Director,have its name removed from, the ballot. DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe unit found appropriate in paragraph numbered 4, above, whowere employed during the payroll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said payroll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by International Union of Electrical, Radio, and Machine Workers,°CIO, or by United Electrical, Radio and Machine Workers of Amer-ica, Local 1114, or by neither.